



EXHIBIT 10.6


This instrument prepared by:
Saundria Gray, Senior Counsel
Shell Oil Company
150 N. Dairy Ashford, Bldg F
Houston, Texas 77079


When recorded, return to:
Shell Oil Company
Attn. Scott David
150 N. Dairy Ashford, Bldg A
Houston, TX 77079






NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS
FILED FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR
DRIVER LICENSE.


STATE OF TEXAS            §
§    KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF HARRIS        §




ASSIGNMENT & ASSUMPTION OF DEER PARK GROUND LEASE
AND GRANT OF EASEMENTS AND EXTENSION OF TERM


This Assignment & Assumption of Deer Park Ground Lease and Grant of Easements
and Extension of Term (the "Agreement") dated effective April 1st , 2018
("Effective Date"), is entered into by and between Shell Chemical LP, a Delaware
limited partnership, on its own behalf and as authorized agent of Shell Oil
Company pursuant to the Chemical Authorization dated March 1, 1995 (“Shell"),
with an address of 150 N. Dairy Ashford, Houston, Texas 77079, Hexion Inc., a
New Jersey corporation ("Hexion"), as successor in interest to Shell Epoxy
Resins LLC (“Shell Epoxy”) with an address of 180 East Broad Street, Columbus,
Ohio 43215, and HEXION DEER PARK LLC, a Delaware limited liability company
("HDP"), with an address of 180 East Broad Street, Columbus, Ohio 43215.




RECITALS




WHEREAS, Shell and Shell Epoxy entered into that certain Deer Park Ground Lease
and Grant of Easements dated effective November 1, 2000 (“Lease”), the
memorandum of which was recorded as Memorandum of Lease with Reservation and
Grant of Easements and Declaration of Separate Ownership of Improvements on
December 7, 2000 as Instrument # U771336 in Harris County Clerk’s Office,
relating to certain assets, equipment and improvements at the Deer Park Refinery
located at 5900 Highway 225, Deer Park, Texas (collectively referred to herein
as the “Property”); and


WHEREAS, Shell and Hexion have executed agreements for the mutual provision at
the Property of services, utilities, materials and facilities dated the
Effective Date (the “SUMF Agreements”) which will extend the provision of such
services, utilities, materials and facilities for fifteen (15) years;





--------------------------------------------------------------------------------







WHEREAS, Shell and Hexion mutually desire to extend the term of the Lease
commensurate with the extension of the SUMF Agreements for fifteen (15) years,
commencing as of the Effective Date;


WHEREAS, pursuant to Section 9.1 of the Lease, Hexion as “Original Lessee,” as
that term is defined in the Lease, may at any time assign the Lease to an
affiliate of Original Lessee or to any Third Party without the prior written
consent of Lessor; and


WHEREAS, Hexion, also as Assignor herein, pursuant to Section 9.1 of the Lease
desires to assign all its rights, title, interest obligations and liabilities in
the Lease to its affiliate HDP, also as Assignee (“Assignment”).


NOW, THEREFORE, in exchange for Ten Dollars ($10) and other mutual promises and
considerations stated herein and in the Lease and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties to this Agreement agree as follows:


AGREEMENT


TO HAVE AND TO HOLD the same unto Hexion, HDP, its successors and assigns,
forever, subject to the terms, covenants, conditions and provisions of the
Lease, Shell, Hexion and HDP agree as follows:


1.    Hexion herein assigns, and HDP agrees to assume all rights, title,
interest, liabilities and obligations of Hexion under the Lease pursuant the
Assignment described herein. HDP hereby accepts this Assignment and agrees and
assumes to perform all covenants, duties and obligations of Hexion as of the
Effective Date.


2.    Immediately subsequent to the foregoing Assignment, Shell and HDP hereby
agree to extend the term of the Lease for an additional fifteen (15) years from
the Effective Date.


3.    The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision hereof shall not affect the
validity or enforceability of the other provisions hereof. If any provision of
this Agreement, or the application thereof to any person or any circumstance, is
invalid or unenforceable, (a) a suitable and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (b) the remainder of the Agreement and the application of such provision to
other persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.


4.    From and after the Effective Date, if any further action is necessary to
carry out the purposes of this Agreement, Shell, Hexion and HDP shall take such
further action (including the execution and delivery of such further documents
and instruments) as Shell, Hexion or HDP may reasonably request, all at the sole
expense of the requesting party


5.    Unless the context shall otherwise require, terms used and not defined
herein shall have the meanings set forth in the Lease, and all procedures and
other provisions set forth therein shall govern this Agreement, unless otherwise
provided herein.







--------------------------------------------------------------------------------





6.    This Agreement, together with the Lease, constitutes the entire agreement
between Shell, Hexion and HDP regarding the subject matter contained herein and
supersedes any and all prior and/or contemporaneous oral or written
negotiations, agreements or understandings.


7.    Except as expressly modified by this Agreement, the terms and conditions
of the Lease, shall remain in full force and effect. This Agreement is binding
upon the parties and their respective successors and assigns. To the extent the
terms and conditions of the Lease conflict with or are inconsistent with this
Agreement, the terms and conditions of this Agreement shall control.


[Remainder of page intentionally left blank. Signatures on following pages.]





--------------------------------------------------------------------------------









[Signature page to Deer Park Assignment and Extension of Ground Lease]


5
IN WITNESS WHEREOF, Shell, Hexion and HDP hereto have executed this Agreement to
be effective as of the Effective Date set forth above.


“SHELL”


SHELL CHEMICAL LP,
a Delaware limited partnership


By:                        
Name:                    
Title:                    






STATE OF TEXAS        )
)
COUNTY OF HARRIS    )





